Citation Nr: 1744846	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1961 to June 1964.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2017.  A transcript of that hearing has been associated with the claims file.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that jurisdiction of this appeal is currently with the New Orleans, Louisiana RO.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran had active service from July 1961 to June 1964.

2.  The Veteran did not serve in the Republic of Vietnam during his active service.

3.  The Veteran did not have wartime service.



CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been satisfied.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  Thus, no discussion of the VCAA is necessary.

Nonservice-Connected Pension Law and Analysis

The Veteran maintains that he is entitled to nonservice-connected pension benefits based on his age and health problems.

The Veteran testified at the August 2017 hearing that he has "a variety of disabilities that would keep [him] from working."  The Veteran stated that his eyesight is such that it makes it "almost impossible for [him] to drive".  The Veteran further stated that he has "nervousness in [his] hands and [his] reflexes aren't what they used to be."  The Veteran stated that at the time he enlisted he was told that if he gave "three years of honorable service in the military, that at the time of [his] retirement [he] would be paid 85 percent of [his] base pay at the time of retirement which was $2500 a month as a living income."  The Veteran then stated that he was told that "this article 38 that denies [him] benefits was only passed into law after the Vietnam War" and was done to "fix social security".

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. §  1521 (j); 38 C.F.R. § 3.3 (a)(3).

Specifically, per the regulation, Vietnam era (wartime) service is defined as follows:  "Vietnam era.  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases."  38 C.F.R. § 3.2 (f).

In this case, the Veteran served from July 1961 to June 1964.  As the Veteran served after February 28, 1961 but prior to August 5, 1964, the regulation requires that he have service in the Republic of Vietnam.  Although the Board notes that the Veteran's DD-214 indicates service overseas, the DD-214 does not indicate service in Vietnam. Moreover, the Veteran has not contended that he served in the Republic of Vietnam.

Last, the Board notes that the Veteran had a period of Reserve service following his active duty service, until July 1967.  While the Veteran had Reserve service during the Vietnam era, the Board is reminded that in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521  (j); 38 C.F.R. § 3.3 (a)(3).  Pursuant to 38 C.F.R. § 3.6, active duty is defined as the following: full time duty in the Armed Forces, other than active duty for training; full-time duty (other than for training purposes) of the Regular or Reserve Corps of the Public Health Service; full-time duty as a commissioned officer of the Coast and Geodetic Survey or its successor agencies; service at any time as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a mid-shipman at the United States Naval Academy; attendance at the preparatory schools of the military; authorized travel to or from such duty or service; and a person discharged or released from a period of active duty during the period of time immediately following the date or such discharge or release from such duty determined by the Secretary concerned to have been required for him or her to proceed to his or her home by the most direct route, and in all instances, until midnight of the date of such discharge or release.

Therefore, pursuant to 38 C.F.R. § 3.6, active duty does not include Reserve service, and, moreover, does not include any periods of active duty for training.  See 38 C.F.R. § 3.6 (b) (defining active duty as "Full-time duty in the Armed Forces, other than active duty for training").  Thus, even considering the Veteran's Reserve service, qualifying wartime service as a Vietnam era veteran has not been established.

The Board, of course, recognizes and is grateful for the Veteran's honorable service, but VA is bound by information that the service documents contain.  Venturella v. Gober, 10 Vet. App. 340, 341-342   (1977); Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 USCA §§ 503 , 7104; see also, Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In conclusion, although the Board does not discount or diminish the Veteran's honorable service, the Veteran did not have any qualifying wartime service, and basic eligibility for nonservice-connected pension benefits is not established. Since the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to a nonservice-connected pension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


